—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered December 21, 1999, convicting him of robbery in the first degree, robbery in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly modified its Sandoval ruling (see, People v Sandoval, 34 NY2d 371), in light of the testimony presented by the defense (see, People v Rodriguez, 85 NY2d 586, 591; People v Fardan, 82 NY2d 638, 646; People v McElroy, 239 AD2d 521).
*415The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or do not require reversal. Florio, J.P., O’Brien, H. Miller and Townes, JJ., concur.